Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-3, 7-9 and 11-15, in the reply filed on 08/01/22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The claim recites “a means for transferring an amount of oxygen from a liquid fuel flow through the liquid fuel flowpath to a gas flow through the stripping gas flowpath” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses “means for” as the generic placeholder couple with functional language “transferring an amount of oxygen from a liquid fuel flow through the liquid fuel flowpath to a gas flow through the stripping gas flowpath” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
The claim recites “oxygen conversion unit … configured to extract a flow of oxygen from a gas flow through the stripping gas flowpath” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “oxygen conversion unit” couple with functional language “configured to extract a flow of oxygen from a gas flow through the stripping gas flowpath” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase of “for a fuel system” and “for an aircraft” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fuel source" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 7-9 and 11-15 depend on claim 1; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda et al (US 20160305440; hereinafter Laboda) in view of Cipollini (US 20080083608).
As regarding claim 1, Laboda discloses the claimed invention for a fuel oxygen reduction unit assembly for a fuel system, the fuel oxygen reduction unit comprising: a fuel oxygen reduction unit ([0008]) located downstream from the fuel source (108) and defining a stripping gas flowpath (engine bleed air to junction with path from 122; path extending within 112 and to 102, 115, 117 and 104) and a liquid fuel flowpath (128), the fuel oxygen reduction unit comprising a means for transferring an amount of oxygen from a liquid fuel flow through the liquid fuel flowpath to a gas flow through the stripping gas flowpath (contactor 104 and separator 106).
Laboda does not teach an oxygen conversion unit in flow communication with the stripping gas flowpath configured to extract a flow of oxygen from a gas flow through the stripping gas flowpath, the oxygen conversion unit defining an oxygen outlet configured to provide the extracted flow of oxygen to an external system.  Cipollini teaches an oxygen conversion unit (16 of figs. 1-2 and [0018]-[0019]) in flow communication with the stripping gas flowpath configured to extract a flow of oxygen from a gas flow through the stripping gas flowpath, the oxygen conversion unit defining an oxygen outlet configured to provide the extracted flow of oxygen to an external system.  It would have been obvious to one having ordinary skill in the art before the effective of the invention was made to provide an oxygen conversion unit in flow communication with the stripping gas flowpath configured to extract a flow of oxygen from a gas flow through the stripping gas flowpath, the oxygen conversion unit defining an oxygen outlet configured to provide the extracted flow of oxygen to an external system as taught by Cipollini in order to enhance assembly performance.
As regarding claim 2, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the fuel system is a fuel system ([0018]) for an aircraft, and wherein the external system is an accessory system of the aircraft.
As regarding claim 3, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the means for transferring the amount of oxygen from the liquid fuel flow to the gas flow comprises: a contactor (104 of fig. 1) defining a liquid fuel inlet, a stripping gas inlet and a fuel/gas mixture outlet; and a fuel/gas separator (106) defining a fuel/gas mixture inlet in flow communication with the fuel/gas mixture outlet of the contactor, a liquid fuel outlet (128), and a stripping gas outlet (132).
As regarding claim 7, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the oxygen conversion unit comprises a catalyst, wherein the catalyst (Cipollini - 16 of figs. 1-2 and [0018]-[0019]) is configured to generate water from the gas flow through the stripping gas flowpath.
As regarding claim 8, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the oxygen conversion unit further comprises a water hydrolysis device (Cipollini - 16 of figs. 1-2 and [0018]-[0019]) for generating a flow of oxygen from the water generated by the catalyst.
As regarding claim 9, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the water hydrolysis device is a water electrolysis device (Cipollini - 16 of figs. 1-2 and [0018]-[0019]).
As regarding claim 11, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention except for wherein the oxygen conversion unit is in flow communication with the stripping gas flowpath at a location upstream from the means for transferring the amount of oxygen from the liquid fuel flow through the liquid fuel flowpath to the gas flow through the stripping gas flowpath.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the oxygen conversion unit is in flow communication with the stripping gas flowpath at a location upstream from the means for transferring the amount of oxygen from the liquid fuel flow through the liquid fuel flowpath to the gas flow through the stripping gas flowpath in order to enhance assembly performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 12, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention except for a sensor operable with the fuel oxygen reduction unit for sensing data indicative of a gas flow through the oxygen outlet of the oxygen conversion unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a sensor operable with the fuel oxygen reduction unit for sensing data indicative of a gas flow through the oxygen outlet of the oxygen conversion unit in order to enhance assembly performance, since it was known in the art as shown in Niergarth et al (hereinafter Niergarth – [0074]-[0075]).
As regarding claim 13, Laboda as modified discloses all of limitations as set forth above.  Laboda as modified discloses the claimed invention for wherein the sensor is configured to sense data indicative of an oxygen content of the gas flow through the oxygen outlet, of a fuel content of the gas flow through the oxygen outlet, or both (Niergarth – [0074]-[0075]).
Claims 14-15 are also rejected with similar reasons as stated in claims 1 and 3 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773